DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 2, 4-8, 10, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Namkung et al. (US 2015/0102298, “Namkung”) in view of Maeda et all (US 6,356,259, “Maeda”), in view of Abe et al. (US 2016/0157343, “Abe”) in view of Premutico et al. (US 2015/0060777, “Premutico”).
Regarding claims 1, 2, and 6, Namkung teaches a flexible display device having overlapping module layers (see Fig. 5B, [0015]) including a flexible display screen body, a touch layer ([0015]), and polarizer ([0015], [0162]), which may be overlapped (e.g., [0015], Fig. 5B). 	Namkung fails to teach the inclusion of a strain isolation layer (or elastic adhesive layer) between two adjacent module material layers and made of an elastic material surrounding an outer periphery of an interior chamber. In the same field of endeavor of display devices (col. 1 lines 4-25), Maeda teaches a touch sensing element comprising two layers having a chamber between them (see Figs. 1 and 2, col. 2 lines 15-55) and wherein the chamber is surrounded by an elastic material disposed on the periphery (e.g., col. 4 lines 35-50). It therefore would have been obvious to have included such a chamber or interior cavity in the device of Namkung as a way of introducing touch functionality to the 6 greater than that of the peripheral elastic material. In the same field of endeavor of 
Regarding claim 4, 19, and 20, modified Namkung additionally teaches that the chamber to the interior of the peripheral adhesive may be filled with silicone oil (Maeda, e.g., col. 2 lines 30-45), and may be a vacuum cavity (col. 3 lines 10-40). Prior to being filled with oil is filled with a gas such as air and silicone oil at the same time (col. 2 lines 30-45, col. 8 lines 15-50).
Regarding claim 5, because the chamber of modified Namkung may be positioned between the polarizer and display element, as described above, the top surface of the chamber may be considered to be the bottom surface of the above functional or module material layer and the bottom surface of the chamber may be formed as the top surface of the below functional or module material layer (in this case the above functional layer being a polarizer and the below layer being the display module). 
Regarding claim 7, modified Namkung additionally teaches that the glass substrate may have a modulus of elasticity of from 60 to 90 GPa and a thickness of less than 100 micrometers (e.g., Premutico, [0027]). 
Regarding claims 8, modified Namkung additionally teaches that a trace region is disposed on a top surface of a glass layer (see Maeda, Figs. 1 and 2), wherein a circuit connects the flexible display screen body (see Maeda Figs. 1 and 2).
Regarding claim 10, modified Namkung additionally teaches that the peripheral seal or adhesive layer is an elastic layer (col. 4 lines 35-50) and that the elasticity improves the temperature variation tolerance of the device (col. 4 lines 35-50). While Maeda is silent as to the modulus of elasticity of the elastic layer, because it is noted to be an elastic adhesive layer, it would be expected to have a lower .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkung in view of Maeda, in view of Haga in view of Premutico, as applied to claim 8, above, and further in view of Shenoy et al. (US 2014/0035935, “Shenoy”).
Regarding claim 9, modified Namkung fails to specifically teach that the wiring structures pass through the glass layer by way of an opening in the glass layer. However, in the same field of endeavor of display devices ([0002], [0026]), Shenoy teaches that it is known to place via bars through glass layers in order to run circuits or wiring through the layer ([0064], [0072]). It would have been obvious to the ordinarily skilled artisan at the time of filing to have put vias through the glass layer of modified Namkung in order to electrically connect the wiring from the touch sensing layer to the display layer without moving the wiring outside of the display area (i.e., to the side of the device; see Shenoy, e.g., [0064], [0072]). 

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkung in view of Maeda, in view of Haga, as applied to claim 1, above, and further in view of Nishizawa et al. (US 2009/0015747, “Nishizawa”).
Regarding claims 11 and 12, modified Namkung fails to specifically teach the inclusion of a frame or case in which the flexible display module is disposed, in the same field of endeavor of display devices ([0002], [0003]), Nishizawa teaches a curved frame having a groove into which to set a display device and wherein the case or frame has an annular groove or recess into which the frame is bonded or attached at the periphery (Fig. 5, [0010], [0053], [0075]). It would have been obvious to the ordinarily 
Regarding claim 13, modified Namkung additionally teaches that the thickness of the grooved area may be greater than about 3 mm (see, e.g., [0095], wherein the LCD panel 10 may be about 1 mm, [0070], wherein a light guide may be about 2 mm, [0057], [0058], wherein other layers may be on the range of less than a millimeter). Additionally, it would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the thickness or depth of the groove to within the range of from 3 to 5 mm in order to accommodate the display device of modified Namkung, and to effectively fix the components together. The Examiner notes that the depth of the groove may be considered either the height or thickness of the recessed area of the frame of Nishizawa. 
Regarding claim 14, modified Namkung additionally teaches that the grooved or recessed area of the frame may be considered a trapezoid (e.g., rectangular, see Nishizawa, Fig. 5 having frame 11 with rectangular grooved or recessed area). 

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 contains allowable subject matter. The prior art fails to specifically teach the relationship of elastic moduluses between each of the layers as presently claimed. While the prior art contains teachings regarding the elastic moduluses of each of the layers, it would not have been obvious to the ordinarily skilled artisan at the time of filing to have combined the various teachings of the broad range of prior art references so as to arrive at the invention of present claim 21. 

Response to Arguments
Applicant’s arguments with respect to claims  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments filed 7/23/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments which are deemed relevant to the current rejections are addressed below. 
Therefore, claims 1, 2, 4-14, and 19 are rejected as described above. Claim 21 is objected to. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782